DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 12/28/2020 has been entered.  Claims 21, 27-28, and 35 have been amended.  Claims 121-40 are pending in this Office Action.

Remark
Claim 35 has been amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph.  Thus, the 35 U.S.C. 112, 2nd paragraph rejection of claims 35-40 is withdrawn.
Allowable Subject Matter
Claims 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts of made of record, Watson et al. (US 7,472,113) in view of Dumais (US 2008/0005067), teach receiving a query, generating a query state based on the (Watson: col.1 lines 19-22, lines 44-55, col.3 lines 53 - col.4 line 5, col.5 lines 25-30, and Dumais: fig. 2, abstract, para.[0009], [0039]). 
However, the prior arts made of record do not disclose modifying the query state based on query state modification type, the query state modification type having a highest probability.
Therefore, the prior arts of made of record do not teach or fairly suggest the combination of claimed elements as recited in independent claim 35.
The dependent claims 36-40, being definite, further limiting, and fully enabled by the specification are also allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 21 lines 8-10, the limitation “automatically combining, by the processor in the device, the follow-up query with the modified query state to create a modified follow-up query” is not supported by the specification.  Analyzing the limitations in claim 21 in view of applicant’s specification from paragraph [0026]-[0030] and figure 2: 
1 receiving a natural language (NL) query (claim 1 lines 3)
(fig.2: buy ticket)
2 generating a query state based on the natural language query (claim 1 line 5)
(fig.2: flight London Paris purchase ticket)
3 receiving a NL follow-up query (claim 1 line 6)
(fig.2: buy a ticket for flight 1919)
4 modifying the query state based on the received follow-up query (claim 1 lines 8- 9)
(fig.2: flight London Paris purchase ticket buy a ticket for flight 1919)
5 creating a modified follow-up query by combining the follow-up query with the modifying query state (claim 1 lines 10-11)
(however, in fig.3: create a modified follow-up query by combining the follow-up query with the query state)


    PNG
    media_image1.png
    852
    734
    media_image1.png
    Greyscale

Claim 28 recites similar limitation as claim 21 and is rejected for the same 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-25, 27-32, and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Watson et al. (US 7,472,113) and further in view of Dumais et al. (US 2008/0005067), and further in view of Gruber et al. (US 2012/0265528).
With respect to claim 21, Watson discloses a computer-implemented method for modifying a follow-up query in a query dialogue using a digital assistant, the method comprising: 
receiving, by a device, a query
(Watson: col.1 lines 19-22, col.3 lines 53-col.4 lines 5, col.5 lines 25-30: user searches for cars); 
generating a query state based on the received query
(Watson: col.1 lines 19-22, col.3 lines 53-col.4 lines 5, col.5 lines 25-30: cars is user intent/context information (≈ query state), wherein the user intent/context includes previous queries executed by this user, age of the user, zipcode of this user, the referring website, browser and operating system ; 
receiving, by the device, a follow-up query
(Watson: col.1 lines 19-22, col.3 lines 53 - col.4 line 5, col.5 lines 25-30: term Jaguar is entered in the searching box); 
modifying, by a processor in the device, the query state based on at least upon the received follow-up query
(Watson: col.1 lines 19-22, lines 44-55, col.3 lines 53 - col.4 line 5, col.5 lines 25-30: term Jaguar is entered in the searching box, the intent/context information (≈ query state) after searching for cars, wherein the intent/context information includes previous queries executed by this user, age of the user, zipcode of this user, the referring website, browser and operating system information, the origin e.g. the point or place of the query is gathered, thus when the user is at a different location, the context information (the point or place) of the query is different, thus the context information is modified (≈ modified query state)); 
automatically combining, by the processor in the device, the follow-up query with the modified query state to create a modified follow-up query
(Watson: col.1 lines 19-22, lines 44-55, col.3 lines 53 - col.4 line 5, col.5 lines 25-30: the intent/context information from previous queries, or the user came from a site of "cars" ;
executing, by the processor, the modified follow-up query; and providing results based on the execution of the modified follow-up query
(Watson: col.1 lines 19-22, col.5 lines 25-30: user’s intent for current query “Jaguar” based on the query content context which user has been entering query searching for cars or searching in a car seller’s webpage, thus the “car meaning” for term jaguar is used, construct an augmented query comprising augmentation terms and category terms to provide more relevant results).
Though Watson discloses determining/accessing query context (such as previous queries executed by this user, age of the user, zipcode of this user, the referring website, browser and operating system information, the origin of the query is gathered, or the geographic region from which the query originates (Watson: col.4 lines 3-7)) for each of input query (Watson: fig. 3 and col.4 lines 61-67). Thus, the query context of a particular query could be updated/modified comparing to the query context of the previous query.  
In order to support for Watson’s teaching, Dumais also discloses determining user state/context for the search query (Dumais: fig. 2 and para.[0039]), using the user state/context is used to modify user search query (Dumais: abstract, para.[0009]), wherein the user state/context is obtained from location (Dumais: para.[0010],[0042]), and the user state/context is updated/modified with respect to the user location (Dumais: para.[0011], [0058]).
Thus, Watson’s teaching and Dumais’s teaching, in combination, clearly teach modifying, by a processor in the device, the query state based on at least upon the received follow-up query.
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Dumais and Watson before him/her to incorporate method/system that incorporates user state/context with a computer-based search into the query preprocessing and pipelining to facilitate converging on meaningful searches and results (para.[0011]). One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.
Both Watson and Dumais disclose query and follow up query.  However, Watson and Dumais do not disclose the query associated with a conversational query dialogue, and the follow up query associated with a conversational query dialogue.
(Gruber: fig. 15, para.[0203]: “What’s the time in New York” as a natural language query associated with a conversational query dialogue; time in New York as query state, “what’s the weather” as a natural language follow-up query associated with a conversational query dialogue; and weather for New York: modified query state, also as a modified follow-up query associated with a conversational query dialogue).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Gruber and Watson before him/her to incorporate method/system using context information to facilitate processing of commands in a virtual assistant into the query preprocessing and pipelining to supplement natural language or gestural input from a user, context helps to clarify the user’s intent and to reduce the number of candidate interpretation of the user’s input, and reduces the need for the user to provide excessive clarification input (abstract). One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.
Claim 22 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Watson teaches classifying the received follow-up query as one among a set of query state modifications (col.5 lines 25-30).  
Claim 23 is rejected for the reasons set forth hereinabove for claim 22 and furthermore Watson teaches the set of the query state modifications includes a term-adding query state modification, a term-replacing query state modification, and an intent-changing query state modification (col.2 lines 55-56, col.4 lines 9-16).  
Claim 24 is rejected for the reasons set forth hereinabove for claim 22 and furthermore Watson teaches determining a probability for each query state modification within the set of query state modifications for the received follow-up query (col.4 lines 9-16).  
Claim 25 is rejected for the reasons set forth hereinabove for claim 24 and furthermore Watson teaches generating the query state includes modifying the query state with the query state modification having a highest probability (col.3 lines 57-63, col.4 lines 38-42).  
Claim 27 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Watson teaches the query state includes a query domain, and generating the query state further comprises: determining a domain associated with the received follow-up query; and modifying the query domain in the query state based on the domain associated with the received follow-up query (col.5 lines 28-30).  
With respect to claim 28, Watson discloses a hardware device storing instructions that when executed by at least one processor perform a set of operations comprising: 
receiving a query
; 
generating a query state based on the received query
(Watson: col.1 lines 19-22, col.3 lines 53-col.4 lines 5, col.5 lines 25-30: cars is user intent/context information (≈ query state), wherein the user intent/context includes previous queries executed by this user, age of the user, zipcode of this user, the referring website, browser and operating system information, the origin of the query is gathered, or the geographic region from which the query originates (col.1 lines 44-55)); 
receiving a follow-up query
(Watson: col.1 lines 19-22, col.3 lines 53 - col.4 line 5, col.5 lines 25-30: term Jaguar is entered in the searching box); 
based on the received follow-up query, modifying the query state
(Watson: col.1 lines 19-22, lines 44-55, col.3 lines 53 - col.4 line 5, col.5 lines 25-30: term Jaguar is entered in the searching box, the intent/context information (≈ query state) after searching for cars, wherein the intent/context information includes previous queries executed by this user, age of the user, zipcode of this user, the referring website, browser and operating system information, the origin e.g. the point or place of the query is gathered, thus when the user is at a different location, the context information (the point or place) of the ; 
automatically combining the received follow-up query with the modified query state to create a modified follow-up query
(Watson: col.1 lines 19-22, lines 44-55, col.3 lines 53 - col.4 line 5, col.5 lines 25-30: the intent/context information from previous queries, or the user came from a site of "cars" the context builder, the augmented term “cars” is used for the augmented query, (“car meaning” of the search term jaguar with be used));
executing the modified follow-up query; and providing results for the modified follow-up query
(Watson: col.1 lines 19-22, col.5 lines 25-30: user’s intent for current query “Jaguar” based on the query content context which user has been entering query searching for cars or searching in a car seller’s webpage, thus the “car meaning” for term jaguar is used, construct an augmented query comprising augmentation terms and category terms to provide more relevant results).
Though Watson discloses determining/accessing query context (such as previous queries executed by this user, age of the user, zipcode of this user, the referring website, browser and operating system information, the origin of the query is gathered, or the geographic region from which the query originates (Watson: col.4 ) for each of input query (Watson: fig. 3 and col.4 lines 61-67). Thus, the query context of a particular query could be updated/modified comparing to the query context of the previous query.  
In order to support for Watson’s teaching, Dumais also discloses determining user state/context for the search query (Dumais: fig. 2 and para.[0039]), using the user state/context is used to modify user search query (Dumais: abstract, para.[0009]), wherein the user state/context is obtained from location detection mechanisms (e.g., global position system (GPS), motion detectors), application contextual information (e.g., applications the user is working with), temporal detectors (e.g., time of day/date, special periods of time such as holidays, forthcoming holidays, etc.), personal information manager (PIM) data (e.g., user's calendar), visual monitors (e.g., to detect user mood, location of landmarks), audio detectors (e.g., microphone in conjunction with voice recognition to identify stress in user's voice, sense of urgency, background noises), particular location/activity of a user (e.g., at the office, within a car, walking) (Dumais: para.[0010],[0042]), and the user state/context is updated/modified with respect to the user location (Dumais: para.[0011], [0058]).
Thus, Watson’s teaching and Dumais’s teaching, in combination, clearly teach based on the received follow-up query, modifying the query state.
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Dumais and Watson before him/her to incorporate method/system that incorporates user state/context with a computer-based search into the query preprocessing and pipelining to facilitate converging on 
Both Watson and Dumais disclose query and follow up query.  However, Watson and Dumais do not disclose the query associated with a conversational query dialogue, and the follow up query associated with a conversational query dialogue.
Gruber discloses interactively receiving, by a device, a natural language query associated with a conversational query dialogue; a natural language follow-up query associated with a conversational query dialogue; and a modified follow-up query associated with a conversational query dialogue (Gruber: fig. 15, para.[0203]: “What’s the time in New York” as a natural language query associated with a conversational query dialogue; time in New York as query state, “what’s the weather” as a natural language follow-up query associated with a conversational query dialogue; and weather for New York: modified query state, also as a modified follow-up query associated with a conversational query dialogue).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Gruber and Watson before him/her to incorporate method/system using context information to facilitate processing of commands in a virtual assistant into the query preprocessing and pipelining to supplement natural language or gestural input from a user, context helps to clarify the user’s intent and to reduce the number of candidate interpretation of the user’s input, 

Claim 29 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Watson teaches operations further comprise classifying the received follow-up query as one among a set of query state modifications (col.5 lines 25-30).  
Claim 30 is rejected for the reasons set forth hereinabove for claim 29 and furthermore Watson teaches the set of the query state modifications includes a term-adding query state modification, a term-replacing query state modification, and an intent-changing query state modification (col.2 lines 55-56, col.4 lines 9-16).  
Claim 31 is rejected for the reasons set forth hereinabove for claim 29 and furthermore Watson teaches the operations further comprise determining a probability for each query state modification within the set of query state modifications for the received follow-up query (col.4 lines 9-16).  
Claim 32 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Watson teaches modifying the query state is based on the query state modification for the received follow-up query having a highest probability (col.3 lines 57-63, col.4 lines 38-42).  
Claim 34 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Watson teaches the query state includes a query domain, and modifying the query state to generate the query state further comprises: determining a domain (col.5 lines 28-30).  

Claims 26, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson et al. (US 7,472,113) in view of Dumais et al. (US 2008/0005067), and further in view of Gruber et al. (US 2012/0265528), and further in view of Cooper et al. (US 2013/0290342).
Claim 26 is rejected for the reasons set forth hereinabove for claim 21.  Though Watson discloses generating the modified follow-up query but Watson does not disclose other limitation in claim.
Cooper discloses generating the modified follow-up query further comprises: accessing a template query based on an intent indicated by the query state, wherein the template query includes a plurality of query slots; and populating the template query with one or more terms from the received follow-up query or the query state to generate the modified follow-up query (fig. 15, para.[0106]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Cooper and Watson before him/her to incorporate method/system for identifying and classifying query intent into the query preprocessing and pipelining to provide the template of responses to reduce the need of  creating separate intent responses for different kinds of vehicle model (para.[0106]). One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.
Claim 33 is rejected for the reasons set forth hereinabove for claim 28.  Though Watson discloses generating the modified follow-up query but Watson does not disclose other limitation in claim.
Cooper teaches modifying the received follow-up query with the query state to generate the modified follow-up query further comprises: accessing a template query based on an intent indicated by the query state, wherein the template query includes a plurality of query slots; and populating the template query with one or more terms from the received follow-up query to generate the modified follow-up query (fig. 15, para.[0106]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Cooper and Watson before him/her to incorporate method/system for identifying and classifying query intent into the query preprocessing and pipelining to provide the template of responses to reduce the need for creating separate intent responses for different kinds of vehicle model (para.[0106]). One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.

Response to Amendment
Applicant argues Watson, Dumais, and Cooper do not disclose the new limitations added into independent claims 1, 28, and 35 are considered and persuasive.  However, Gruber discloses the limitations, please see details in the rejection supra.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





01/27/2021